United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Midlothian, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0656
Issued: July 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 19, 2016 appellant filed a timely appeal of a December 15, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish an occupational
disease causally related to factors of her federal employment.
FACTUAL HISTORY
On September 8, 2015 appellant then a 53-year-old rural carrier, filed a Form CA-2,
occupational disease claim, alleging that she developed a left rotator cuff tear as a result of
repetitively lifting mail off the floor, repetitively lifting above her head and shoulders for
1

5 U.S.C. § 8101 et seq.

delivery point sequence (DPS) trays, and pulling mail down from the case. She became aware of
her condition on December 5, 2014 and realized it was causally related to her employment on
August 30, 2015. Appellant stopped work on September 8, 2015.
On January 7, 2015 appellant was treated by Dr. Steven Fiore, a Board-certified
orthopedist, for lumbar pain. She reported persistent symptoms since August 1, 2014 which
were not the result of an accident or injury. Dr. Fiore noted appellant’s pain was in the midline
of the low back with aching in the right shoulder, pain and tenderness of the anterior
acromioclavicular joint, normal bilateral straight leg testing, intact deep tendon reflexes in the
bilateral lower extremities, and intact sensation in the legs. An x-ray of the lumbar spine showed
mild degeneration of the lumbar spine. Dr. Fiore diagnosed left annular tear and rotator cuff
tendinitis and performed a steroid injection into the bursa. He recommended physical therapy
and returned appellant to work light duty on January 12, 2015.
Appellant was treated by Dr. Marion Herring, a Board-certified orthopedist, on March 2,
2015 for left shoulder pain. Appellant reported the pain had been present since December 2014,
but she could not recall a specific injury causing her pain. Appellant noted significant relief in
pain after the steroid injection into the left bursa. Dr. Herring noted examination of the left
shoulder revealed positive Hawkins and Neer sign, scapulothoracic dyskinesia, no tenderness
over the acromioclavicular joint, and no muscle atrophy or gross deformity. With regard to the
right shoulder, he noted well-healed incisions from a right shoulder rotator cuff tear in 2008,
normal passive and active range of motion, no anterior or posterior instability, no pain over the
acromioclavicular joint, normal range of motion of the elbow and wrist, and intact sensation and
motor testing. The left shoulder x-ray revealed no glenohumeral or acromioclavicular arthritis,
no subluxation, fracture, or dislocation. Dr. Herring diagnosed left shoulder pain and shoulder
impingement syndrome and returned appellant to work full duty.
Appellant was treated by Dr. Marianne L. Siegrist, a Board-certified family practitioner.
on May 29, 2015 for left arm, shoulder, and elbow pain. Dr. Siegrist diagnosed left bicipital
tendinitis, severe musculoskeletal degenerative changes of the cervical and thoracic spine
secondary to a work-related injury, and left acromioclavicular bursitis. She recommended a
depomedrol injection. In an excuse slip dated May 29, 2015, Dr. Siegrist noted that appellant
was disabled from May 2 to 4, 2015 and was released to work on June 5, 2015. In notes dated
September 2 and 9, 2015, she diagnosed torn left supraspinatus tendon and recommended
surgery.
Appellant submitted a magnetic resonance imaging (MRI) scan of the left humerus dated
August 30, 2015 which revealed a glenohumeral effusion and tear of the supraspinatus. A left
shoulder MRI scan dated August 30, 2015 revealed subacromial spurring of the anterior
acromion process, glenohumeral effusion, a large full-thickness tear of the supraspinatus, torn
fibers retracted to the glenoid with atrophy, and tendinopathy of the superior subscapularis with
edema.
By letter dated October 6, 2015, OWCP advised appellant of the type of evidence needed
to establish her claim. It particularly requested that appellant submit a reasoned physician’s
opinion addressing the relationship of her claimed condition and specific employment factors.

2

In a responsive statement completed on September 19, 2015, appellant described her rural
letter carrier duties which she alleged to have performed eight hours per day for five days a
week. She was required to stand and sort mail for three hours a day, mail delivery for five hours
per day, bending and lifting mail tubs, and sorting flat mail and inserts.
Appellant submitted an October 5, 2015 certification of health care provider from
Dr. Herring who noted that appellant was totally disabled from performing her letter carrier
duties after surgery for 12 weeks from October 23, 2015 to January 23, 2016. In a report dated
September 22, 2015, he treated appellant for left shoulder pain. Appellant again reported pain
present since December 2014, but she could not recall a specific injury causing her pain. She
noted moderate relief in pain after two steroid injections into the bursa. Dr. Herring noted that
left shoulder examination revealed subacromial crepitation and positive Hawkins and Neer
impingement sign. With regard to the right shoulder, Dr. Herring noted no atrophy or scars, no
tenderness over the sternoclavicular acromioclavicular or bicipital groove, normal passive and
active range of motion, no anterior or posterior instability, no pain over the acromioclavicular
joint, normal range of motion of the elbow and wrist, and intact sensation and motor testing.
Dr. Herring diagnosed sprain of the left rotator cuff capsule and recommended surgery.
In a decision dated December 15, 2015, OWCP denied the claim as appellant had failed
to meet her burden of proof to establish an injury or medical condition causally related to the
accepted work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his her claim. When an employee claims that he or she sustained an injury
in the performance of duty, he or she must submit sufficient evidence to establish that he or she
experienced a specific event, incident, or exposure occurring at the time, place, and in the
manner alleged. Appellant must also establish that such event, incident, or exposure caused an
injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).

3

includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.3
ANALYSIS
It is undisputed that appellant’s work duties as a rural letter carrier included repetitively
lifting mail off the floor, lifting mail trays above her head and shoulders, and pulling mail down
from the case. It is also undisputed that appellant was diagnosed with left shoulder annular tear,
rotator cuff tendinitis, and impingement syndrome. However, appellant has not submitted
sufficient medical evidence to establish that her diagnosed conditions are causally related to
specific employment factors.
Appellant was treated by Dr. Siegrist on May 29, 2015 for left arm pain extending from
her shoulder to elbow. Dr. Siegrist diagnosed bicipital tendinitis, severe musculoskeletal
degenerative changes of the cervical and thoracic spine secondary to a work-related injury, and
acromioclavicular bursitis. The Board finds that, although Dr. Siegrist supported causal
relationship noting that appellant’s condition was secondary to a work injury, she did not provide
medical rationale explaining the basis of her conclusory opinion regarding the causal relationship
between appellant’s bicipital tendinitis, acromioclavicular bursitis and a torn supraspinatus
tendon, and the factors of employment.4 Dr. Siegrist did not explain the process by which
repetitively lifting mail off the floor, and lifting above her head and shoulders for mail trays
would cause the diagnosed condition and why such condition would not be due to any nonwork
factors such as age-related degenerative changes. Other reports from Dr. Siegrist are of limited
probative value as they did not specifically address whether employment factors caused or
aggravated the diagnosed conditions.5 Therefore, these reports are insufficient to meet
appellant’s burden of proof.
On January 7, 2015 appellant was treated by Dr. Fiore for lumbar pain. She reported that
her symptoms began on August 1, 2014 and were not the result of an accident or injury.
Dr. Fiore diagnosed annular tear and rotator cuff tendinitis and returned appellant to light duty.
Similarly, a March 2, 2015 report from Dr. Herring noted appellant’s complaints of left shoulder
pain beginning in December 2014 and advised that appellant could not recall a specific injury.
Dr. Herring noted findings and diagnoses. In reports dated September 22 and October 5, 2015,
he treated appellant for left shoulder pain which began in December 2014. Dr. Herring
diagnosed left rotator cuff sprain and recommended surgery. However, these reports are
3

Solomon Polen, 51 ECAB 341 (2000).

4

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
5

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

4

insufficient to establish the claim as the physicians did not provide a history of injury6 or
specifically address whether appellant’s employment activities had caused or aggravated a
diagnosed medical condition.7
The remainder of the medical evidence, including reports of diagnostic testing, are of
limited probative value as they fail to provide an opinion on the causal relationship between
appellant’s job and her diagnosed left shoulder condition. For this reason, this evidence is not
sufficient to meet appellant’s burden of proof.8
On appeal appellant asserts that OWCP improperly denied the claim and that the
submitted medical evidence is sufficient evidence to establish that she developed left shoulder
conditions as a result of performing repetitive duties at work. As noted above, the medical
evidence does not establish that appellant’s diagnosed conditions are causally related to her
employment. Appellant has not submitted a physician’s report, based on an accurate history,
which explains how work activities caused or aggravated her left shoulder condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment.

6

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
7

See supra note 5.

8

Supra note 5.

5

ORDER
IT IS HEREBY ORDERED THAT the December 15, 2015 decision of OWCP is
affirmed.
Issued: July 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

